Duncan, J.,
dissenting: The proceedings now before the court are distinct from those considered in Wyman v. DeGregory, 100 N. H. 163 and 101 N. H. 171, having been instituted under a more recent statute. Laws 1957, c. 178, s. 2. See Wyman v. DeGregory, 102 N. H. 564. Ostensibly the 1957 statute was enacted to provide the Attorney General with some semblance of permanent authority, in place of the temporary investigatoiy powers conferred upon him as a legislative committee by earlier acts and resolutions. Laws 1953, c. 307; Laws 1955, cc. 197, 340. The bald fact is that in revising the statute the Legislature struck out the earlier direction “to determine whether subversive persons . . . are presently located within this state” (Laws 1953, c. 307, supra) upon which the validity of the prior investigation depended under the decisions. See Nelson v. Wyman, 99 N. H. 33, 38, 39; Wyman v. Sweezy, 100 N. H. 103, 110, 113; Wyman v. Uphaus, 100 N. H. 436, 441, 450; Sweezy v. New Hampshire, 354 U. S. 234, 236, 246; Uphaus v. Wyman, 360 U. S. 72; Uphaus v. Wyman, 81 S. Ct. 153, 154, 158 (1960).
The Attorney General is now charged solely with the duty of making investigation of "violations” of the provisions of the subversive activities act (Laws 1957, c. 178, s. 2, supra) a function which the same act likewise specifically entrusted to grand juries. Laws 1957, c. 178, s. 1. See RSA 588:2, 8-a (supp). I cannot avoid the conclusion that this change has substantially altered the whole character of the investigation in a way which renders the present investigation vulnerable under provisions of the Con*219stitutions of New Hampshire and of the United States, more especially since the 1955 Report on Subversive Activities by the Attorney General to the General Court (pp. 9, 61, 204) makes it plain that he regards this defendant as a probable violator of the law. In view of the interpretation placed upon the 1957 act by the majority of the court, an exposition of my views with respect to the constitutional issues would be superfluous.